1. Forced evictions in Zimbabwe
author. - Mr President, we are once again discussing the difficult situation in Zimbabwe.
Today, there is high inflation reaching hundreds of million per cent and an unemployment rate that has denied over 90 million people in the country a livelihood. There are also very many human rights violations.
Parliament asks what should be done. We have said many times that we do not accept human rights violations. We have been dictating to African countries, but nothing has happened.
I think that when we give humanitarian aid to African countries in the future we must make it conditional on the observance of human rights. We have not been tough enough in some cases and in other cases we have only dictated what to do.
Maybe we should have closer cooperation with all African countries and with the African Union and try and get them to understand the situation so that the European Union does not continue to give money if human rights violations continue.
author. - Mr President, the first indent of our resolution says it all: 'Having regard to its numerous previous resolutions on Zimbabwe, most recently that of 8 July this year'. We were speaking then about human rights violations in the diamond fields of Zimbabwe, and we are speaking now about eviction around Harare.
People are being evicted who were already evicted in 2005 in Operation Murambatsvina, which incidentally means 'clean out the trash'. The same people who were cleaned out as trash last time are being evicted now. Last time it was Mugabe's Government fighting its fight against the MDC. This time it is the Unity Government of Zanu and MDC. I must say that I am deeply disappointed that, within this Unity Government, this sort of human rights violation still continues.
I do not think this will be our last resolution on Zimbabwe. I will be here next time and I will make the point again.
Mr President, this urgent humanitarian resolution must be viewed against a backdrop of political disagreement between Robert Mugabe and Morgan Tsvangirai, and this disagreement is the focus of the request for the European Union not to accept the new ambassadors unilaterally appointed by Mr Mugabe. However, this urgent humanitarian resolution can be linked to the elections and to the political gains that may be had in driving populations out of the townships in which they are staying.
Let us cast our minds back to June 2005 and Operation Murambatsvina, mentioned just now: a township was exposed to the forceful and purely politically motivated intervention of Robert Mugabe's bulldozers, and 700 000 people lost their homes. The same thing is happening today: 20 000 of the poorest people in Zimbabwe, housed in the Hatcliffe Extension townships, not very far from Harare, are being threatened with eviction just because they cannot afford the exorbitant rents they are being charged; it is a rather extensive operation.
Let us also remember that the humanitarian and economic situation is becoming ever worse for millions of Zimbabweans, that the AIDS prevalence rate in Zimbabwe is the fourth highest in the world, and that children are dying there all the time.
There are so many reasons right now for this urgent resolution and for a strong appeal to the entire international community in order to ensure that this reconciliation - I will not say this pseudo-reconciliation within Zimbabwe's coalition government, but this reconciliation, anyway - is not destroyed today amid these aggressive preparations on the eve of the elections.
Mr President, I tend to think that the human rights situation in Zimbabwe is unfortunately not what we would normally call an emergency in this Chamber.
Human rights are in fact repeatedly violated in that country, as the numerous resolutions voted on in this Chamber show. In the most recent one, as has been said, we denounced the arrest, on 22 July, of Mr Farai Muguwu, the founder and director of the Centre for Research and Development, whose crime was to report the atrocities committed in the diamond fields by, among others, the military authorities.
Today, we are addressing the issue of forced evictions. This issue is not new. Indeed, as Mrs De Keyser said, an operation of this kind was launched by the Zimbabwean authorities in 2005. It was called Operation 'Murambatsvina', which means to restore order. It was quite some programme, I am sure you would agree, and it clearly shows what the Zimbabwean authorities mean by the word order. Seven hundred thousand people were affected at that time.
The international community unanimously denounced the methods used. What is the situation like today? The majority of the people affected are still living in tents. Worse still, in August, armed police officers - I did indeed say police officers - came and set fire to the shelters of some 250 displaced persons who had set up home on the outskirts of Harare. Twenty thousand people - this point has also been made - are today threatened with the same fate because they have not paid their residence tax, which they really cannot afford.
These men, women and children are in fact some of the country's poorest people. Are we going to let this go on without saying anything? Are we going to remind the Zimbabwean authorities once again of their international commitments, as Baroness Ashton did during the recent EU-Zimbabwe summit in July?
We are well aware that there is friction between President Mugabe and the Prime Minister following the global political agreement signed on 15 September 2008 and the appointment, on 13 February, of the government of national unity.
Recently, President Mugabe threatened to dissolve the government almost there and then because it had dared to remind him of his constitutional obligations.
It is time to react in Zimbabwe and in many other countries throughout the world in order to stop the dialogue with dictators who hold on to power through the use of force and fraud, and whose sole aim is to pillage their country's resources for personal gain.
Some time ago, Oleg Orlov said the greatest problem for the North Caucasus was the rejection by those in power of the most important issue - that of human rights. The violations of human rights are destabilising the situation in the North Caucasus, are prolonging the conflict, are reducing the chances for its resolution and are, in fact, creating support for underground terrorist activity.
Human rights organisations such as Memorial should be supported because they are essential for the creation of a stable and free society, as also they are needed for the establishment of a stability which is real and lasting. These organisations should be supported, therefore, and it is also necessary to condemn the reprehensible deeds which are being perpetrated in the North Caucasus, to speak out for the growing number of people who have disappeared and to remember the suffering of those who have been displaced.
author. - Mr President, time and time again this House has passed resolutions condemning the tragedy that is Zimbabwe. Time and time again, Mr Mugabe has ignored us and carried on as if we do not exist and our opinions do not matter.
There is something we can do immediately to tell Mr Mugabe that our opinions do matter. That is, we should not accept the credentials of Mrs Margaret Muchada, who has been nominated unilaterally by Mr Mugabe, in direct violation of the Zimbabwean Constitution, as the Zimbabwean Ambassador to the EU.
My colleague, Geoffrey Van Orden, has written to Mr Barroso and Mr Van Rompuy about this matter. If we have any teeth, we should show Mr Mugabe, who he has ridden roughshod over us, that we do matter and require this lady, his Ambassador, to go back.
The evictions in Zimbabwe represent an outrageous disregard for internationally recognised human rights. The forced evictions, without provision of compensation or alternative accommodation, are completely contrary to international law. The Government of Zimbabwe is committing egregious violations of the civil, political, economic and social rights guaranteed by the African Charter on Human and Peoples' Rights. Continuation of the evictions is exposing increasing numbers of new people to indignity and homelessness.
We call on the Government of Zimbabwe to cease these practices and to stop the forced evictions. People who have already been evicted should be given legal protection, as should their property, the victims should be given compensation and redress, and first and foremost all people should be guaranteed shelter and access to food and water.
on behalf of the S&D Group. - (PL) We need only make a list of the newspaper headlines about Zimbabwe from the last five years to have a picture of what conditions are like in a country which has been ruled for three decades by President Robert Mugabe. Headlines such as: 'Zimbabwe - police beat up opposition' or 'Mugabe has destroyed Africa' are among the mildest expressions, and the authorities of the African regime find themselves under the constant pressure of international public opinion. Extreme poverty and lack of access to basic medical services, gigantic unemployment levels which reach 90% and the short average life span, which is today only 44 years, are the true face of Zimbabwe.
In these circumstances it is difficult to understand why the government considers it a priority to evict 20 000 citizens from the suburbs of the capital Harare, forcing them to leave behind their humble belongings. I join the appeal of international organisations such as Amnesty International for the Government of Zimbabwe to cease the repression of its own citizens and concentrate on giving them real help in schools, hospitals and the labour market. Zimbabwe, which is a poor country, cannot afford to waste time and money by investing in other areas.
on behalf of the ALDE Group. - Mr President, at the EU-Africa Summit in Libya next November there should be talks on how Mugabe and his close supporters remain a continuing stumbling block in the process of political and economic reconstruction and reconciliation in Zimbabwe. They are plundering its economic resources for their own benefit and they are not granting their citizens fundamental rights.
Around 20 000 people living in the outskirts of Harare have been threatened with forced eviction. The Government is demanding a renewal lease fee of up to USD 140, but in a country where per capita income is less than USD 100 this is effectively impossible and this demand is a de facto licence for abuse. In 2005, 70 000 people were evicted and these people still live in dire circumstances.
In general, the humanitarian, political and economic situation in Zimbabwe continues to deteriorate and millions of people continue to be at risk of starvation. The country has the world's fourth-highest rate of HIV and high child mortality. People do not have many chances to grow up in health and prosperity, and if they do they lack fundamental freedoms such as freedom of expression.
Zimbabwe ranks 123rd in terms of freedom of the press. The return of independent dailies is a step forward for public access to information, but the situation is still very fragile. I want to draw specific attention to the situation of LGBTI people in Zimbabwe. People need unrestricted access to be granted relief, humanitarian access and aid so that the attempts by Zimbabwe to achieve the Millennium Development Goals can get under way. This is very necessary.
on behalf of the EFD Group. - (FI) Mr President, the woeful situation in Zimbabwe, the dictatorship which has prevailed there for more than 30 years, is a disgrace both for the international community and for Zimbabwe itself.
A dictatorship of the sort that oppresses its own people is completely unacceptable. Mugabe's cohorts there gorge themselves, live a life of luxury and are rolling in money, and at the same time others live in the streets or in hovels, from which they are now still being evicted.
It has to be said that somewhere there is a limit to what the international community and the European Union can tolerate. This is an utterly shameful situation, and the international community should support a full boycott of the country. There should be no more money for it. It is time to expel this dictator, who oppresses his own people, once and for all. That is because every day this gang remains in power is a reflection of our powerlessness and of the fact that the international community does not have the muscle to keep this oppressor in check.
Apart from anything else, he is also systematically persecuting various minorities: racial minorities, sexual minorities, and all other minorities, in their own land. This is simply intolerable, and I fully support the notion that this dictator should be ousted. For this reason, we must adopt the very tough EU stand that we now quite rightly intend to.
(RO) Echoing what has been said by my fellow Members who have spoken so far, we are facing a very tough situation because the 20 000 inhabitants of Hatcliffe Extension are threatened with eviction. As you are aware, they belong to the most vulnerable section of the population in Zimbabwe, a country going through major political problems, on top of the extremely dire economic situation.
Since its creation in February 2009, Zimbabwe's Unity Government has done very little to improve people's situation, especially of those evicted in 2005. I think that our response or reaction to this situation is very clear. The Government of Zimbabwe must take action in keeping with its international obligations. This means halting and/or preventing forced evictions. On the other hand, we definitely all want democracy to be restored in Zimbabwe. What we have there at the moment could not be further from this.
(RO) As has already been stated in this House, Zimbabwe is one of the countries where hunger is reaching catastrophic proportions, according to the report from the International Food Policy Research Institute published last week. The rate of undernutrition among the population, the prevalence of underweight children and the infant mortality rate are the three indicators which dramatically highlight the chronic situation in terms of food shortages, affecting millions of people.
At the same time, hundreds of thousands of the poorest people in Zimbabwe have been evicted from their homes as part of a barbaric eviction operation whose brutal name is translated as 'Drive Out Rubbish'. These people have not only lost their homes, but also their jobs, thereby increasing the unemployment rate to 90% of the country's population. This is happening while the dictator Mugabe declared that the people were extremely happy. This was the view cynically expressed by the man who will remain in history the creator of the cruellest, long-standing dictatorship in the world.
I believe that it is absolutely imperative for us to request the regime in Zimbabwe to halt the forced evictions as a matter of urgency, put an end to the serious human rights violations and persecution of activists from civil society, and to refrain from any acts of violence, which are increasing at an alarming rate.
(SK) Zimbabwe is a country whose powerful leaders have long held the people of their land in contempt, and they are making this abundantly clear
Of course, we may protest, arguing that helpless people cannot be treated like cattle, that they cannot be driven out of their homes with no rhyme or reason, and be left without any help. Forced evictions of the poor in Harare are but a tiny example of the rule of Robert Mugabe and his accomplices who are sitting on the mineral riches of their country like frogs on a spring, exploiting and enriching themselves with these resources while letting the people of their country die from hunger. I believe it may be naive to expect that we may achieve a change through persuasion and criticism. Our measures should be more vigorous; people like Mugabe only listen to financial consequences or brute force. I think we have some financial measures at our disposal. We need to reconsider the provision of financial and material aid to regimes that act like Mugabe's regime, and simply seek other ways, including sanctions which might force these dictators to respect fundamental, and I stress, fundamental human rights.
(FI) Mr President, it is no wonder that our fellow Members here are so infuriated by Mugabe. He has made his country, Africa's fertile granary, a conveyor belt of bad news.
The substitute accommodation that the government has provided has proven to be totally inadequate and has led to a worsening of living conditions, which were already wretched. One of the official reasons given for the entire operation was that they were trying to prevent the spread of disease, but the fact that there was no treatment available after the evictions casts doubt on the government's motives.
Everyone knows about the situation in Zimbabwe. The corrupt nature of the government and the general mess in both the economy and in society are generally leading to a situation where the basics for existence are just not there. Because of this, we must expect Zimbabwe to give a clear indication of its ability and willingness to safeguard the standard of living of its nationals.
Even if there are good reasons why a large number of people have to make way for major projects, a crucial starting point must also always be the welfare of the displaced population. This is something that Zimbabwe has unquestionably neglected, regardless of whether the reasons that they have given are acceptable or not.
Mr President, the current situation in Zimbabwe is appalling and unacceptable. Nearly 700 people were victims of the 2005 Operation Murambatsvina forced evictions. Now 20 000 citizens face forced evictions from the Hatcliffe Extension near Harare.
The government has imposed unaffordable lease renewal fees on the people who were evicted, and has failed to consult with citizens or to inform them of the upcoming regulations. Operation Garikai intended to assist those who were affected by the 2005 evictions is merely a continuation of the same human rights abuses.
I join in insisting that Zimbabwe halt these evictions of citizens in the Harare region. I urge the government of Zimbabwe to immediately amend Operation Garikai to comply with all obligations under international and human rights law.
I ask the Commission to raise this issue as a matter of urgency with the government of Zimbabwe.
Mr President, I was not going to speak but unfortunately my colleague, Geoffrey Van Orden, cannot be with us this week. He has a long history of criticising the odious and brutal regime of President Robert Mugabe. I think, sadly, the only way we will see the end to the Zanu-PF Mugabe dictatorship is when he is actually taken out in a coffin.
I had hoped that there would have been a chance of reconciliation and peace and a transition towards true democracy a few years ago when Morgan Tsvangirai became Prime Minister in a power-sharing brokered deal, but it would appear that Mugabe has been able to reassert his absolute grip on power and revert to the kind of behaviour for which he is only too well known - namely violence, eviction and repression. Ultimately it is the poor Zimbabweans who suffer in that now almost broken economy. If it were not for the lifeline extended to Zimbabwe as a result of governments like the People's Republic of China giving them handouts, and money coming from Libya and others, it would not survive.
Recently I have to say I was disappointed by the visit of President Zuma, who came to this Parliament. He came here asking the European Union to lift their sanctions on Zimbabwe because of the refugees flowing into South Africa. I am afraid we must tell Mr Zuma that is just not possible. We have to send a strong signal of disapproval about the way in which Mugabe treats his own people. I would like to endorse the comments made by my colleague, Nirj Deva, before me that one gesture would be to refuse the accreditation of the newly-appointed Ambassador of Zimbabwe to the European Union.
Mr President and honourable Members, I am extremely grateful to the Members who participated in this debate.
The European Union is following this matter very closely, especially in view of the 2005 'Operation Clean-up' which had disastrous effects on the living conditions of 700 000 Zimbabweans.
In 2005, the EU office for humanitarian aid ECHO provided EUR 3.25 million in support of food security and agricultural activities and the distribution of food rations to vulnerable persons.
This current situation is not a repeat of the events that took place in Zimbabwe in 2005. The Commission takes note of this Parliament resolution and its recommendations. To date, we have not received a clear indication from our partners that would confirm a repeat of the 2005 events.
We are closely monitoring the situation through our EU delegation office and through our local ECHO office. We are in constant contact with the International Office for Migration and local human rights organisations involved in this issue.
This time, a lease renewal notice that is valid for five years has been sent to the population. Tenants unable to raise the necessary funds were asked to present their cases to the Ministry of Local Government and received support from a local NGO working with homeless people.
Thanks to the support of a local human rights NGO, namely the Zimbabwe Lawyers for Human Rights, their cases will be heard by the court this week.
The EU is already supporting the work of this human rights NGO which represents the interests of the poorest who are unable to pay the requested fees and could thus lose their land.
However, I can reassure you that the EU will continue to closely monitor the situation and mobilise assistance if and when necessary.
The debate is closed.
The vote will take place at the end of the debate.